United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-60996
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

$2,254 IN UNITED STATES CURRENCY,

                                      Defendant,

CHARLIE GAVIN,

                                      Claimant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 3:00-CV-12
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Charles Gavin, federal prisoner # 10867-042, appeals from

the denial of his FED. R. CIV. P. 60(b)(4) motion seeking to void

the civil forfeiture of $2,254 in United States currency pursuant

to 21 U.S.C. § 881(a)(6).    We review the district court’s ruling

on a FED. R. CIV. P. 60(b)(4) motion de novo.      Carter v. Fenner,

136 F.3d 1000, 1005 (5th Cir. 1998).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60996
                                 -2-

Gavin argues pursuant to United States v. James Daniel Good Real

Property, 510 U.S. 43 (1993), that he was denied the

predeprivation safeguards of notice and a hearing in violation of

his due process rights.

     Good is inapposite, however, because it dealt only with the

seizure of real property. 510 U.S. at 53; cf. Calero-Toledo v.

Pearson Yacht Leasing Co., 416 U.S. 663, 679 (1974).     The civil

forfeiture of currency is authorized by 19 U.S.C. § 1607(a).

United States v. Kadonsky, 216 F.3d 499, 503 (5th Cir. 2000).

The record reveals that the Government satisfied the notice

requirements of § 1607(a) when it published notification of the

forfeiture in the local newspaper and personally served Gavin

with the complaint for forfeiture.   Gavin’s allegation that the

record was devoid of such evidence is unsubstantiated.

     AFFIRMED.